Case 5:19-cr-00463-LHK Document 21 Filed 09/19/19 Page1of5

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
THE UNITED STATES OF AMERICA

VS

JANARDHAN NELLORE NC

 

COUNTS ONE and TWO:

 

A true bill. css 5 ane Sung
LL, Vb CE”

Foreperson

Filed in open court this \4 day = ember A.D. 2014_

NJUnited States Magistrate Judge

Bail. $ No Tara [os Ye

 

 
Co @wmo ON ON OAHU UW ODO

N WM Bw BH HN HN KN DR Rm me ltl
o nD ON th OB OW Ol lUCOCOlUlUlUUOUlUlCUCOUCUCUNSNCCNOU CC DOWN

Case 5:19-cr-00463-LHK Document 21 Filed 09/19/19 Page 2 of 5

 

 

 

 

 

DAVID L. ANDERSON (CABN 149604)
United States Attomey
oe he
gEP 19 2018
. Sey OE
UNITED STATES DISTRICT COURT i ik
NORTHERN DISTRICT OF CALIFORNIA NO
SAN JOSE DIVISION
UNITED STATES OF AMERICA, CASE NO.
Plaintiff, ) MIOLATIONS:
) 18 U.S.C. § 1028A — Aggravated Identity Theft
v. ) 18 U.S.C. §§ 981(a)(1)(C) and 28 U.S.C. § 2461(c) —
) Forfeiture Allegation
JANARDHAN NELLORE, )
) SAN JOSE VENUE
Defendant. }
)
)
INDICTMENT
The Grand Jury charges:
COUNT ONE: (18 U.S.C. § 1028A(a)(1) — Aggravated Identity Theft)

United States Code, Section 1028A(a)(1).

 

 

 

| INDICTMENT

| On or about May 30, 2017, in the Northern District of California, the defendant,

JANARDHAN NELLORE,
did knowingly use, without lawful authority, the means of identification of another person, specifically,
the identity, date of birth, Social Security number, and brokerage account information of a person known
to the Grand Jury as Individual One, during and in relation to a felony violation of Title 18, United

States Code, Section 1349, Attempt and Conspiracy to Commit Securities Fraud, in violation of Title 18,

 
wo oN DBD RH FH WW LH

wy MN NON wo oN
S RPRRBBRBGFERBR ABBR EBSBSE SES

28

Case 5:19-cr-00463-LHK Document 21 Filed 09/19/19 Page 3 of 5

COUNT TWO: (18 U.S.C. § 1028A(a)(1) - Aggravated Identity Theft)

On or about February 26, 2018, in the Northem District of California, the defendant,

JANARDHAN NELLORE, .

did knowingly use, without lawful authority, the means of identification of another person, specifically,
the identity, date of birth, Social Security number, and brokerage account information of a person known
to the Grand Jury as Individual Two, during and in relation to a felony violation of Title 18, United
States Cade, Section 1349, Attempt and Conspiracy to Commit Securities Fraud, in violation of Title 18,
United States Code, Section 1028A(a)(1). :
FORFEITURE ALLEGATION: (18 U.S.C. § 981(a)(1)(C) and 21 U.S.C. § 2461(c))

The allegations contained in Counts One and Two of this Indictment are re-alleged and ~
incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and 21 U.S.C. § 2461(c).

Upon conviction of the offense set forth in Counts One and Two of this Indictment, the
defendant,

JANARDHAN NELLORE,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and 21
U.S.C. § 2461(c), any property, real or personal, constituting or derived from proceeds the traceable to
violations of Title 18, United States Code, Section 1349, including but not limited to the following:
a. A forfeiture money judgment in an amount equal to the total proceeds obtained by the
defendant from the commission of said offenses;
If any of the property described above, as a result of any act or omission of the defendant:
a. cannot be located upon exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty,
the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

INDICTMENT 2

 
Oo eo NN NH Be WD HH =

NY WN NHN NH WB HN HOO BR DR mom mem me me
on TAO UN BR WD NHN = CO Oo we HN DA DH HL WO WHY | BS

Case 5:19-cr-00463-LHK Document 21 Filed 09/19/19 Page 4of5

United States Code, Section 853(p), as incorporated by Title 28 United States Code Section 2461(c).
All pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28 United States Code
Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

DATED: G 4G / q A TRUE BILL.

   

 

 

 

 

DAVID L. ANDERSON
United States Attomey

PATRICK y DELAHUNTY

DANIEL KALEBA
Assistant United States Attorney

 

 

| INDICTMENT 3

 
Case 5:19-cr-00463-LHK Document 21 Filed 09/19/19 Page5of5

AO 257 (Rev, 6/78)

 

| DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

ay: C] compcaint CC] INFORMATION INDICTMENT
CJ suPERSEDING

 

 

OFFENSE CHARGED

COUNTS ONE and TWO: [-] Petty
18 U.S.C. § 1028A(a)(1) - Aggravated Identity Theft
Cc] Minor
Misde-
C] meanor
Felony

For Each Count:

Mandatory two years imprisonment
One year supervised release
$250,000 fine

$100 special assessment fee

PENALTY;

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICT OF CALIFORNIA -
SAN JOSE DIVISION ff [emt |

    
 

 

 

r- DEFENDANT -U.S

 

SEP 19 201

J

if

 
  

 
   

 
  

Cl Aa ay
eT _ SUSAN

  

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

 

FBIS/A Meagan Sharp

g person Is awaiting trial in another Federal or State Court,
give name of court

 

 

Oo this person/proceeding is transferred from another district
per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reproseculion of
Og charges previously dismissed

which were dismissed on motion SHOW
of DOCKET NO,
[] U.S. ATTORNEY [_] DEFENSE \
this prosecution relates to a
[-] pending case involving this same
defendant MAGISTRATE

prior proceedings or appearance(s)

 

 

CASE NO,
[_] before U.S. Magistrate regarding this \ sowie LOT
defendant were recorded under 5. plea tS ™M 7 a
Name and Office of Person

Furnishing Information on this form DAVID L, ANDERSON
Pe U.S. Attorney []) Other U.S, Agency

Name of Assistant U.S.

Attorney (if assigned) AUSA Dan Kaleba

 

PROCESS:
[_] SUMMONS NO PROCESS* [_] WARRANT

lf Summons, complete following:
(] Arraignment [7] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

 

*
IS NOT IN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [] If not detained give date any prior
summons was served on above charges >

2) [[] Is a Fugitive

3) [-] |s on Bail or Release from (show District)

 

iS IN CUSTODY
4) [X] On this charge

5) [[] On another conviction

} CT] Federal C] State

6) [[] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

 

 

Has detainer L_] Yes i
been filed? g!
“ [J No filed
DATE OF b Month/Day/Year
ARREST
Or... if Arresting Agency & Warrant were not
DATE TRANSFERRED Month/Day/Year

TO U.S. CUSTODY

 

 

 

[_] This report amends AO 257 previously submitled

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
